internal_revenue_service national_office technical_advice_memorandum august 263a tam-162413-03 cc ita b07 number release date index uil no case-mis no district_director lmsb natural_resources construction taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend ----------------------------------------------- -------------------------- ------------------------ ---------------- ------------------------ ------------------------- taxpayer ----------------------------------------------- metal country year year year year year year --------- ------ ------- ------- ------- ------- ------- ------- issue s is taxpayer required under sec_263a to capitalize drilling blasting loading and hauling costs related to metal to be produced from the leach piles if taxpayer is required to capitalize drilling blasting loading and hauling costs related to metal to be produced from the leach piles is it required to allocate such costs to the metal that will be produced from leach piles tam-162413-03 is a sec_481 adjustment required if the examining agent changes taxpayer’s method of allocating drilling blasting loading and hauling costs is taxpayer entitled to relief from a sec_481 adjustment under sec_7805 conclusion s taxpayer is required under sec_263a to capitalize drilling blasting loading and hauling costs related to metal to be produced from the leach piles taxpayer is required to allocate capitalized drilling blasting loading and hauling costs to metal that will be produced from the leach piles the drilling blasting loading and hauling costs are recovered through cost_of_goods_sold as the related metal is sold a sec_481 adjustment is required if the examining agent changes taxpayer’s method of allocating drilling blasting loading and hauling costs taxpayer is not entitled to relief from a sec_481 adjustment under sec_7805 facts taxpayer’s mining activity is conducted in accordance with both short-term and taxpayer operates an open pit metal mine in country through its drilling and blasting operations at the mine it obtains rock bearing both high-grade and low-grade metal ore long-term mining plans the mining plans are based on core samples that ascertain the grade and type of materials that will be found in different parts of the mine all of the material in the mine - whether high-grade ore low-grade ore or barren rock - must be removed as part of the open pit mining process taxpayer uses the mining plans to determine the time frames for mining different parts of the mine to meet its production needs sampled to ensure that the ore found is the grade and type the mining plans show after blasting a final sample is taken to ensure that the ore to be mined is loaded and transported to the correct area for processing taxpayer uses two separate methods to process ore taxpayer generally uses a concentration method to process high-grade ore and a leaching method to process low-grade ore in order to make the determination as to whether ore should be processed using the concentration method or the leaching method taxpayer divides the ore by grade ore with less than metal is considered waste ore with metal above and below a prescribed cut-off grade are placed on leach piles ore with metal above the prescribed cut-off point is transported to the concentrators all diabase rock is considered waste prior to blasting an area of the mine taxpayer drills blast holes and shavings are historically metal at taxpayer’s mine has been produced primarily using a tam-162413-03 at any given time taxpayer operates several electric shovels in the mine these shovels load materials into haulage trucks that carry payloads in excess of tons at the mine shovels load materials that will be hauled to the concentrators while other shovels simultaneously load materials that will be hauled to leach piles concentration process in the concentration process high grade metal bearing ore is hauled from the mine and dumped in a crusher where it is crushed to the size of inches or less next the material is milled to a size of of an inch and fed as slurry into ball mills where the materials are reduced to the size of sand or fine powder the powder slurry from the ball mills are then fed to a flotation plant where a re-agent is added that separates a compound containing metal from the slurry to form a concentrate the concentrate is then dried and sent to the smelter next dried concentrate along with other materials is introduced into a hot furnace in the furnace metal that contains some impurities floats to the bottom of the furnace the metal ladened material is then sent to another furnace called a converter to remove some of the impurities the metal is then sent to an anode furnace to remove more impurities the metal is then cast into to pure anodes that are sent to a refinery at the refinery the anodes are suspended along with cathodes in tanks containing solution where an electrical current is introduced to the anodes as a result electrical current flows from the anodes through the solution dissolving the anodes into the solution the metal from the anodes is electroplated on the cathode starter sheets the material that remains is sludge that sinks to the bottom of the tank at the mine this concentration process has historically been supplemented with some precipitation of metal cement in year taxpayer began dump leach pilot test work to evaluate the main process variables such as metal recovery irrigation rates rest periods and curing acid concentrations taxpayer had its first feasibility study on leaching done during year taxpayer resumed testing in year and had another feasibility study in year the metallurgical results showed that the mine was amenable to dump leaching and the feasibility studies concluded that the solvent-extraction electro-winning sx ew operations would be technically and economically viable in year taxpayer built an sx ew plant at the mine generally the sx ew plant is used to produce metal from lower grade sulfide ore1 and oxide ore that is susceptible to leaching the sx ew process begins with the accumulation of heap leach and dump leach grade ores in leach piles both heap leach and dump leach piles are carefully constructed so as to maximize the metal that will be recovered first the depth of each layer called a lift added to a heap leach or dump leach pile is determined by engineering studies that take into account the leaching qualities of the material being added to the pile trucks dump the leaching ore on the pile next a team of bulldozers push the ore into place and the surface of the lift is ripped and roughed up so that the acidic solution that will be poured through the lift the sulfide ore that is transported to leach piles is a lower grade ore because on a tonnage basis it contains less recoverable metal than the sulfide ore transported to the concentrators the leaching process requires the leach piles to be placed so that the solution the process for leaching heap leach and dump leach grade ores are different tam-162413-03 better soaks it after the initial ground work is completed a pipe system consisting of several miles of pipe is constructed atop the lift once a lift is completed a burm is constructed around the edge so that the acidic solution will pool and soak into the pile rather than run over the edge then an acidic solution that engineers determine will maximize the recovery from the pile is poured over the pile after the leaching process is complete the surface of the pile is again roughed up to enhance leaching when the next lift is constructed containing metal called pregnant leach solution or pls can be collected and treated to accomplish this leach piles must be constructed on areas that are overlain with relatively impervious rock so that the pls does not soak into the ground additionally dams along with accompanying solution pumping systems are constructed at the base of natural drainages accordingly taxpayer’s engineers have carefully designed and circumscribed areas where leach piles are constructed as compared to waste areas that cannot be leached heap leach piles are constructed using the highest quality of the oxide ore the leaching quality of the heap leach material is very good and the amount of copper that will be recovered from the heap leach is very predictable on the other hand a dump leach pile is constructed using the remaining oxide and low-grade metal ore accordingly the leaching quality of the dump leach ore is less than that of the heap leaching grade ore and the amount of metal that will be recovered from the dump leach is less predictable below is a description of both processes heap leach grade ore is hauled and dumped in a crusher once the heap leach ore is crushed it is placed on a heap leach pile where it is sprinkled with a slightly acidic solution for a predetermined amount of time as the solution percolates through the heap leach pile metal ions attach themselves to the solution to form pls next the heap leach pile is allowed to rest dry out while another heap leach lift is started on the top of the one that was just leached the pls from the heap leach pile is then pumped to a holding pond where it may be commingled with pls from dump leach piles dump leach grade ore unlike heap leach grade ore is not crushed or processed in any way prior to it being placed on a leach pile instead dump leach grade ore piles are constructed in foot lifts and the surface of the lift is ripped by a bulldozer and a sprinkling system is installed the lift is then sprinkled with a slightly acidic solution for a predetermined length of time as with a heap leach pile the solution percolates through the dump lift where metal ions attach themselves to the solution to form pls the pls from the dump pile is then collected and pumped to a holding pond where it may be commingled with pls from heap leach piles pls into an electrolyte with a high metal content the electrolyte is then pumped into the collected commingled pls then is mixed with re-agents sx that turn the generally the entire recoverable mineral content contained in ore transported to tam-162413-03 ew tanks where starter sheets cathodes are suspended an electric current is then introduced into the electrolyte that causes the metal ions to be stripped from the electrolyte and deposited on cathodes the resulting cathodes which are then pure metal are removed and ready for sale the leach piles is not fully processed and ready for sale within a year from the time of being placed on the leach pile because more than one leaching cycle is ordinarily required to recover the mineral content moreover a dump or heap leach pile cannot be leached while it is being constructed however once leaching has commenced most of the recoverable metal in the ore is recovered within months taxpayer has a significant backlog of low grade ore awaiting the leaching process taxpayer claims that it will not be able to process the ore placed on leach piles currently until to years in the future taxpayer produces metal primarily using the concentration process according to taxpayer metal produced from the leach piles using the sx ew process comprises only of the total metal that will be recovered from the mine over its productive life during the three year period ending year however sx ew production at the mine constituted million pounds of metal which was approximately of taxpayer’s sales loading and hauling costs to metal produced using the concentration process and does not capitalize any drilling blasting loading and hauling costs to metal that will be produced from the leach piles however taxpayer capitalizes the leaching costs as well as all other costs associated with the sx ew process to the metal that will be produced from the leach piles that some drilling blasting loading and hauling costs are allocated to metal that will be produced from leach piles using a facts and circumstances allocation method the method proposed by the examining agent allocates costs between the metal that will be produced using the concentration process and metal that will be produced from the leach piles based on tons of material transported to each process application_for change in accounting_method form to capitalize additional sec_263a costs to the ore transported to the concentration process under its present method_of_accounting taxpayer capitalizes all drilling blasting the examining agent has proposed to change taxpayer’s accounting_method so with its ------ federal_income_tax return form_1120 taxpayer filed an law and analysis issue is taxpayer required under sec_263a to capitalize drilling blasting loading and hauling costs related to metal to be produced from the leach piles sec_263a generally requires a taxpayer to capitalize the direct costs and an under its present method taxpayer capitalizes all of its drilling blasting loading tam-162413-03 and hauling costs however taxpayer allocates all of those costs to metal that is produced from the high grade ore that is transported to the concentration process the examining agent has proposed to allocate some of the drilling blasting loading and hauling costs to metal that will be produced from the leach piles taxpayer argues that drilling blasting loading and hauling costs incurred with respect to ore transported to leach piles are excluded from capitalization under sec_263a sec_263a provides that costs that are allowable as a deduction under sec_616 are not capitalized under sec_263a allocable share of the indirect_costs of the real or tangible_personal_property that it produces see sec_263a a taxpayer aproduces property when it constructs builds installs manufactures develops or improves property see sec_263a the direct costs of property produced by a taxpayer include direct materials and direct_labor_costs see sec_1_263a-1 the indirect_costs of produced property are all costs other than direct_material_costs and direct_labor_costs indirect_costs are properly allocable to property produced when the costs directly benefit or are incurred by reason of the performance of production activities see sec_1_263a-1 taxpayer does not dispute that its drilling blasting loading and hauling costs are either direct or indirect_costs of producing metal instead taxpayer has argued that these costs should not be allocated to the metal that will be produced from the leach piles because drilling blasting loading and hauling costs incurred with respect to leach piles are excluded from capitalization under sec_263a sec_263a provides that costs that are allowable as a deduction under sec_616 are not capitalized under sec_263a with ore transported to the leach piles are not deductible as mine development costs under sec_616 accordingly such costs are not excluded from capitalization under sec_263a sec_616 provides a deduction for all expenditures paid_or_incurred during the taxable_year for the development of a mine or other natural_deposit other than an oil or gas well if paid_or_incurred after the existence of ores or minerals in commercially marketable quantities has been disclosed expenditures the service has through revenue rulings attempted to provide some guidance as to what the term means development_expenditures are described in revrul_67_169 1967_1_cb_159 as expenditures paid_or_incurred to make the ore accessible for sustained extraction over a relatively long period development_expenditures described in sec_616 of the code are those expenditures paid_or_incurred in carrying out the excavation of material and related activities in the driving of for the following reasons drilling blasting loading and hauling costs associated neither the code nor the regulations defines the term development with regard to the distinction between expenditures_for development and tam-162413-03 shafts tunnels galleries and other mining excavation for the purpose of making the ore or mineral in place accessible for sustained extraction methods by either underground or strip-mining methods these expenditures benefit an area of a mineral deposit recoverable over a relatively long period in the ordinary course of mining and selling of the valuable mineral extracted from the deposit such expenditures would be chargeable to capital expenditures except for the provisions of sec_616 of the code id see also revrul_86_83 1986_1_cb_251 expenditures_for the day-to-day operations of the mine courts have long stated that if an expenditure is made to attain an intended output it is properly chargeable to capital as a cost of development if the expenditure is made to maintain an output it is properly chargeable to operating expense see eg 229_f2d_638 6th cir from the mine and piling it for later extraction by a leaching process taxpayer argues that because the low grade ore cannot be leached in the mine the cost of moving and piling the ore should be considered development because it prepares the ore for long term sustained extraction grade ore are small enough that the use of the concentrator process is not economically practical however taxpayer has gained access to the mineral and is removing mineral as part of the day-to-day mining cycle the fact that taxpayer is able to remove the ore from the mine illustrates that it has gained access to the ore that further processing in this case leaching of the ore takes place to remove the mineral from the rock does not change the result each of the processes treated as mining under sec_613 are designed to separate the mineral from the rock and the need to use one mining process rather than another will not convert operations into development taxpayer uses the leaching process because the quantities of copper in the low in this case the expenditures at issue are the costs of removing low grade ore issue if taxpayer is required to capitalize drilling blasting loading and hauling costs related to metal to be produced from the leach piles is it required to allocate such costs to the metal that will be produced from the leach piles taxpayer argues that it is not required to allocate drilling blasting loading and hauling costs to metal that will be produced from leach piles for three different but related reasons first taxpayer argues that the metal bearing ore transported to leach piles is waste or scrap from mining the high grade ore for use in the concentration process therefore taxpayer concludes that the related costs should be allocated to the high grade ore pursuant to sec_1_263a-1 second taxpayer argues that metal bearing ore transported to leach piles has no value therefore taxpayer concludes that under sec_1_471-7 none of the drilling blasting loading and hauling costs should be allocated to the metal that will be produced from the leach piles finally taxpayer argues that allocating all of the drilling blasting loading and hauling costs to a waste or scrap under sec_1_263a-1 taxpayer argues that the ore transported to leach piles is waste or scrap from tam-162413-03 the high grade ore is consistent with generally_accepted_accounting_principles therefore taxpayer concludes that its present allocation method is permissible for federal_income_tax purposes as explained below we disagree with taxpayer’s arguments mining the ore that is transported to concentrators taxpayer believes that property that is intentionally produced is inventory but that property that is produced as an unavoidable part of the intentional process of producing a related product is scrap taxpayer essentially argues that the ore that is sent to be leached and processed using the sx ew method should be considered scrap or waste of mining ore that is transported to the concentration process because taxpayer’s mining operations are primarily focused on the high grade ore and that ore is the only ore that can be mined profitably by taxpayer taxpayer further argues that pursuant to sec_1_263a-1 the drilling blasting loading and hauling costs associated with such scrap should be allocated to high-grade ore that is sent to the primary_production process ie the concentration process rather than the metal that will be produced from the leach piles sec_1_263a-1 provides that the cost of goods produced by a taxpayer must include the costs of rework labor scrap and spoilage the term scrap is not defined in the regulations however the term scrap is generally defined in cost accounting literature as material that is left over from the making of a product and that either has no recovery value or a relatively minor recovery value as compared to the value of the product see charles t horngren et al cost accounting a managerial emphasis prentice hall 10th ed many cases deal with the classification of property as inventory however none deal with the distinction between scrap and inventory generally where property is held_for_sale or for further processing so that the property can ultimately be sold to customers in the ordinary course of business the property is classified as inventory see eg 420_f2d_352 1st cir 743_f2d_781 11th cir nemetschek north america inc v commissioner tcmemo_2001_288 thus goods that are regularly produced and sold by the taxpayer ordinarily must be treated as inventory rather than scrap or waste taxpayer has understood from metallurgical tests that it that the mines were amenable to dump leaching and that the sx ew operations would be technically and economically viable moreover in year taxpayer built a sx ew plant at the mine to process the moreover taxpayer’s argument is belied by the facts since at least year we disagree with taxpayer’s definition of what constitutes scrap or waste tam-162413-03 pls derived from the low grade ore accordingly from at least year and as early as year the ore transported to the leach piles as well as the ore transported to concentrators has been considered by taxpayer as property that will be used to produce the same finished product - pure metal taxpayer’s argument that ore transported to the leach piles is scrap or waste of producing higher grade ore only views the production process at an intermediate point of production taxpayer’s argument rests on the mistaken notion that the product being produced is high-grade ore this is incorrect taxpayer is a producer of metal and the metal it produces is derived from two different grades of material using two separate production processes moreover the finished product derived from each process has the same sales_price regardless of the process that is used to produce it thus with the issue now properly refocused on the product produced it is readily apparent that the metal taxpayer produces from the leach pile is not scrap of metal produced using a concentration process taxpayer has further argued that the low-grade ore should be considered waste from producing high-grade ore because the low-grade ore is of relatively modest value as compared to the value of high-grade ore again taxpayer’s argument misses the point as stated above taxpayer is not a producer of high- and low-grade ores taxpayer does not produce high- and low-grade ore for sale but produces metal the metal taxpayer produces using the concentration process and the sx ew process have the same value accordingly it can not be said that the metal produced through the sx ew process is waste from producing metal through the concentration process the three year period ending year from the sx ew process this lends further support to our conclusion that the metal produced through the sx ew process is not of relatively minor value as compared to the metal that is produced through the concentration process furthermore taxpayer derived approximately of its sales of metal during b applicability of sec_1_471-7 taxpayer argues that its current method of allocating drilling blasting loading hauling costs is required by sec_1_471-7 according to taxpayer its drilling blasting loading and hauling costs are joint costs under sec_1_471-7 because it can not mine high-grade ore without extracting low-grade ore taxpayer argues that sec_1_471-7 requires joint costs to be allocated on the basis of respective selling values of the products produced ie the high and low-grade ores taxpayer further argues that the ore transported to leach piles has no value and therefore none of the drilling blasting loading and hauling costs are allocable to metal that will be produced from the leach piles sec_1_471-7 of the regulations provides as follows tam-162413-03 a taxpayer engaged in mining or manufacturing who by a single process or uniform series of processes derives a product of two or more kinds sizes or grades the unit cost of which is substantially alike and who in conformity to a recognized trade practice allocates an amount of cost to each kind size or grade of product which in the aggregate will absorb the total cost of production may with the consent of the commissioner use such allocated cost as a basis for pricing inventories provided such allocation bears a reasonable relation to the respective selling values of the different kinds sizes or grades of product we disagree with taxpayer’s arguments concerning the applicability of as well as the application of sec_1_471-7 first we are not convinced that taxpayer’s drilling blasting loading and hauling costs are the type of costs that are allocable under sec_1_471-7 taxpayer’s drilling blasting loading and hauling costs are more in the nature of common costs than joint costs sec_1_471-7 permits a taxpayer with the commissioner’s prior consent to use a relative sales value method to allocate joint costs joint costs have been defined as the costs of a single production process that yields multiple products simultaneously see horngren et al supra pincite adolph matz milton f usry cost accounting planning and control south western publishing co 7th ed this definition indicates that the process that creates the products must do so in a definite quantitative relationship in other words an increase in one product’s output will bring about an increase in the quantity of the other products for example a poultry farmer cannot simply slaughter a turkey wing instead the poultry farmer to obtain a wing must slaughter the whole turkey which yields breasts thighs drumsticks and other turkey parts see horngren et al supra pincite joint costs are not directly traceable to the various products resulting from the process because it is impossible to determine the amount necessary to produce only one of the joint products among products or services because each of the products or services could have been obtained separately with common costs the obtaining of one product or service does not have a quantitative relationship with the other product or service for example a poultry farmer may incur slaughtering costs with respect to both chickens and turkeys but there is no quantitative relationship between the slaughtering of chickens and turkeys the cost of slaughtering a chicken or a turkey can be determined separately there is no need to allocate the total slaughtering costs on the basis of relative selling values of chickens and turkeys see matz usry supra pincite common costs not joint costs taxpayer’s argument that it can not mine high-grade ore without extracting low-grade ore ignores the question that is asked in determining whether the costs at issue are joint or common costs the critical question is whether the costs incurred to extract low-grade ore are separable from the costs incurred to common costs unlike joint costs are divisible common costs are allocated the drilling blasting loading and hauling costs incurred by taxpayer are second even if we were to assume arguendo that drilling blasting loading and tam-162413-03 extract high-grade ore taxpayer incurs drilling blasting loading and hauling costs with respect to both types of ore but the different types of ore are extracted simultaneously from separate locations within the mine thus taxpayer is able to separately determine the amount of drilling blasting loading and hauling costs it incurs with respect to metal that will be produced from the leach piles joint costs are indivisible and can not be tracked separately with regard to any single product that is produced through a single process accordingly since taxpayer’s drilling blasting loading and hauling costs at issue are separately traceable they are not the types of costs allocable under sec_1_471-7 hauling costs are joint costs that could be allocated based on the relative sales values of metal produced through the concentration process and through the sx ew process taxpayer does not allocate those costs based on relative sales values we do not accept taxpayer’s assertion that ore transported to the leach piles has no value as discussed above metal produced through the sx ew is not scrap or waste of producing metal through the concentration process metal produced from the leach piles constitutes approximately of taxpayer’s sales during the years at issue metal produced from the leach piles has the same exact value as metal produced through the concentration process products high-grade ore and low-grade ore the regulation section provides that a taxpayer may use a recognized trade practice to allocate joint costs when a single process or uniform series of processes produce multiple products as is discussed above taxpayer’s argument that ore transported to the leach piles and ore transported to the concentrators are different products is incorrect and only views the production process at an intermediate stage of production taxpayer’s sx ew and concentration processes do not produce products of different kinds sizes or grade instead taxpayer is a producer of metal and the metal it produces is derived from two different grades of material using two separate production processes requirement but only permits with the commissioner’s consent the use a relative sales value method to allocate joint costs accordingly contrary to taxpayer’s position the regulations do not require the use of a market_value method to allocate joint costs moreover taxpayer has failed to demonstrate that it received the commissioner’s consent to use such a method to allocate drilling blasting loading and hauling costs hauling costs exclusively to metal produced using the concentration process conforms to gaap and is therefore allowable for federal_income_tax purposes at first glance this argument seems to find support in sec_446 and sec_471 sec_446 provides that taxpayer has argued that its method of allocating drilling blasting loading and lastly taxpayer’s argument also ignores that sec_1_471-7 does not impose a third taxpayer’s argument also incorrectly assumes that it produces two c generally_accepted_accounting_principles gaap tam-162413-03 taxable_income shall be computed under the method_of_accounting regularly used by a taxpayer in computing his income and keeping his books sec_471 provides that whenever in the opinion of the secretary the use of inventories is necessary in order to clearly determine the income of any taxpayer inventories shall be taken by such taxpayer on such basis as the secretary may prescribe as conforming as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting income however in 439_us_522 the supreme court held that any presumption that a taxpayer’s book method is permissible for tax purposes is overcome when a specific section of the code or regulations provides otherwise in so holding the supreme court recognized the vastly different objectives of financial and tax_accounting specifically the supreme court noted that generally_accepted_accounting_principles tolerate a range of reasonable treatments leaving the choice among alternatives to management and if management’s choice were dispositive for tax purposes a firm could decide unilaterally - within limits dictated only by its accountants - the tax it wished to pay see thor power tool co v commissioner supra pincite likewise taxpayer’s decision to allocate no drilling blasting loading and hauling costs to metal that will be produced from leach piles for financial_accounting purposes is not dispositive for federal_income_tax purposes instead the allocation method used must be judged in light of the capitalization requirements provided by sec_263a and the regulations thereunder d proper allocation method under sec_263a the results obtained by taxpayer’s allocation method are inconsistent with the sec_263a regulations the sec_263a regulations permit taxpayers to allocate sec_263a costs using either a specific_identification_method a burden rate method or a standard_cost_method collectively these methods are referred to as facts-and-circumstance methods see sec_1_263a-1 the sec_263a regulations also permit taxpayers to allocate additional sec_263a costs using certain simplified methods the simplified_production_method and the simplified_resale_method see sec_1_263a-2 and sec_1_263a-3 under a specific_identification_method costs are traced to a cost objective such as a function department activity or product on the basis of a cause and effect or other reasonable relationship between the cost and the cost objective see sec_1_263a-1 likewise both the burden rate and standard cost methods require a causal relationship between the cost objective and the cost being allocated in other words the base chosen to allocate costs must have a causal relationship with the taxpayer has failed to establish that its method_of_accounting for drilling blasting loading and hauling costs is the best_accounting_practice in its trade_or_business instead an accounting guide directed at the mining industry indicates that capitalizing costs to leach piles is appropriate under gaap see pricewaterhousecoopers financial reporting in the mining industry for the 21st century generally a taxpayer’s sec_471 costs are the costs other than interest capitalized under the taxpayer’s method_of_accounting immediately prior to the effective date of sec_263a see sec_1_263a-1 whereas a taxpayer’s additional sec_263a costs are generally defined as the costs other than interest that were not capitalized under the taxpayer’s method_of_accounting immediately prior to the effective date of sec_263a but that are required to be capitalized under sec_263a see sec_1_263a-1 tam-162413-03 cost being allocated moreover sec_1_263a-1 requires a taxpayer’s facts-and-circumstances method to be a reasonable allocation method within the meaning of the regulations for this purpose sec_1_263a-1 provides that an allocation method is reasonable if with respect to a taxpayer’s production or resale activities taken as a whole - i ii iii the total costs actually capitalized during the taxable_year do not differ significantly from the aggregate costs that would be properly capitalized using another permissible method described in the regulations with appropriate considerations given to the volume and value of a taxpayer’s production or resale activities the availability of costing information the time and cost of using various allocation_methods and the accuracy of the allocation method chosen as compared with other allocation_methods the allocation method is applied consistently by a taxpayer and the allocation method is not used to circumvent the requirements of the simplified_production_method contained in sec_1_263a-2 or the simplified_resale_method contained in sec_1_263a-3 or the principles of sec_263a taxpayer’s method does not capitalize any drilling blasting loading and hauling costs to metal that will be produced from leach piles taxpayer incurs drilling blasting loading and hauling costs with respect to metal bearing ore that is placed on leach piles as well as the ore transported to the concentration process taxpayer could allocate drilling blasting loading and hauling costs using a burden rate method developed with an appropriate base the use of a burden rate method developed with an appropriate base would have resulted in the allocation of a significant amount of drilling blasting loading and hauling costs to metal that will be produced from the leach piles the costs capitalized under taxpayer’s method differ significantly from the results of other allocation_methods permitted under sec_263a regulations taxpayer’s sx ew production represent sec_15 of the total metal sales by it and the costing information necessary to use a proper and accurate allocation method is readily available therefore even after considering the factors in sec_1_263a-1 taxpayer’s method is not a reasonable method for purposes of sec_1_263a-1 since taxpayer’s method for allocating drilling blasting loading and hauling costs is not permissible under sec_263a the commissioner may compute taxpayer’s taxable_income using any method for allocating drilling blasting loading and hauling costs that in his opinion clearly reflects income sec_446 provides that if no method_of_accounting has been regularly used by a taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflects income the tam-162413-03 commissioner’s authority under sec_446 permits him to select the method_of_accounting a taxpayer must use once he has determined that a taxpayer’s method does not clearly reflect income see thor power tool co v commissioner supra pincite accordingly the commissioner may change taxpayer’s method of allocating drilling blasting loading and hauling costs so that drilling blasting loading and hauling costs are not only allocated to ore transported to concentrators but also metal that will be produced from leach piles the most appropriate method to allocate the drilling blasting loading and hauling costs between the concentration and the leaching process would be to separately track the actual cost of each process the cost per ton of drilling blasting loading and hauling ore that is used in the leach process is approximately the same as the cost per ton of drilling blasting loading and hauling ore that is used in the concentration process accordingly absent separately tracking these costs an allocation based on tonnage reasonably reflects the allocation a taxpayer would have made if the costs of each process were separately tracked therefore an allocation of costs based on tonnage is a reasonable method the drilling blasting loading and hauling costs allocated to metal that will be produced from leach piles is recovered through cost_of_goods_sold as the related metal is sold issue is a sec_481 adjustment required if the examining agent changes taxpayer’s method of allocating drilling blasting loading and hauling costs taxpayer contends that a sec_481 adjustment is not appropriate in this case because its requirement to capitalize drilling blasting loading and hauling costs to metal that will be produced from leach piles is not due to a change in accounting_method but instead is due to a change in facts and circumstances a taxpayer that changes its method_of_accounting either voluntarily or involuntarily must take into account those adjustments which are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted see sec_481 by its terms sec_481 applies only when there is a change in method_of_accounting sec_1_446-1 a describes a change in method_of_accounting as follows a change in the treatment of any material_item a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction in other words a change in method_of_accounting does not involve whether or not an item_of_income is included but when see 743_f2d_781 11th cir the regulations also provide that a change in method_of_accounting does not include a change in treatment resulting from a change in underlying facts see sec_1_446-1 taxpayer’s argument is not sustainable because the required change in method of allocating drilling blasting loading and hauling costs is not due to a change in facts in year taxpayer conducted feasibility studies that concluded that sx ew operations would be technically and economically viable in year taxpayer built a sx ew plant accordingly since at least year and perhaps as early as year taxpayer should not tam-162413-03 have been treating metal produced through the sx ew process as waste of producing metal through the concentration process accordingly taxpayer has been using an impermissible method to allocate its drilling blasting loading and hauling costs since at least year requiring taxpayer to now change its method of allocating drilling blasting loading and hauling costs so that drilling blasting loading and hauling costs are not only allocated to metal that will be produced from concentrated ore but also to metal that will be produced from leach piles is a change in accounting_method that requires a sec_481 adjustment see sec_1_263a-7 issue is taxpayer entitled to relief from a sec_481 adjustment under sec_7805 a letter_ruling granting consent to a change in accounting_method is a letter taxpayer argues that it is entitled to relief under sec_7805 from a retroactive application of this technical_advice_memorandum taxpayer argues that it should be afforded such relief under sec_7805 because the service has not published rules and regulations that specifically requires miners to capitalize drilling blasting loading and hauling costs to metal that will be produced from leach piles with its year form_1120 taxpayer filed a form_3115 to change its method_of_accounting for certain costs that were required to be capitalized pursuant to sec_263a taxpayer contends that the service implicitly accepted its present method_of_accounting for drilling blasting loading and hauling costs when the service accepted the form_3115 ruling a letter_ruling found to be in error or not in accord with the current views of the service may be revoked or modified see sec_601_204 of the procedural and administrative regulations see also section dollar_figure of revproc_2004_1 2004_1_irb_1 when a letter_ruling is revoked the revocation applies to all years open under the statute_of_limitations unless the service exercises its discretionary authority under ' b to limit the retroactive effect of the revocation see id however sec_601_201 of the procedural and administrative regulations provides in part that except in rare and unusual circumstances the revocation or modification of a ruling will not be applied retroactively with respect to a taxpayer to whom the ruling originally was issued or to a taxpayer whose tax_liability directly was involved in such ruling if i there has been no misstatement or omission of material facts ii the facts subsequently developed are not materially different from the facts on which the ruling was based iii there has been no change in the applicable law iv the ruling originally was issued with respect to a prospective or proposed transaction and v the taxpayer directly involved in the ruling acted in good_faith in reliance upon the ruling and the retroactive revocation would be to his detriment see also section dollar_figure of revproc_2004_1 supra pincite failure to satisfy any one of the conditions contained in that section justifies the denial of relief taxpayer is not entitled to relief under sec_7805 taxpayer’s argument that the service has not published guidance that requires the capitalization of drilling blasting loading and hauling costs to metal that will be produced from leach piles is inaccurate taxpayer’s argument ignores the existence of the regulations underlying tam-162413-03 sec_263a these regulations specifically provide that a taxpayer is required to capitalize the direct and indirect_costs of producing property and those costs must be allocated to the items that gave rise to the costs as is discussed above the existing regulations require taxpayer to not only allocate drilling blasting loading and hauling costs to ore transported to its concentrators but also to metal that will be produced from leach piles taxpayer has not asserted that the service is retroactively revoking a ruling letter with its year form_1120 taxpayer filed a form_3115 to change its method_of_accounting for certain costs that were required to be capitalized pursuant to sec_263a taxpayer has not asserted that that form_3115 addressed its method of allocating drilling blasting loading and hauling costs accordingly consent to the accounting_method change requested in that form_3115 can not serve as a basis for claiming relief under sec_7805 caveat s a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
